Opinion issued December 8, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00228-CV
———————————
Norman S. Neidell and June W. Neidell, Appellants
V.
Marcy
Menconi d/b/a The Little Cottage, Appellee

 

 
On Appeal from the 11th District Court
Harris County, Texas

Trial Court Case No. 2004-66407
 

 
MEMORANDUM OPINION
          Appellants, Norman S. Neidell and June W. Neidell, have
filed a motion to dismiss their appeal. 
No decision has yet been handed down in this case.  Accordingly, the motion is granted, and the
appeal is dismissed.  Tex. R. App. P. 42.1(a)(1).
          The Clerk is directed to issue mandate
within 10 days of the date of this opinion. 
Tex. R. App. P. 18.1.  
PER CURIAM
Panel
consists of Justices Jennings, Sharp, and Brown.